CONSULTING GROUP CAPITAL MARKETS FUNDS (the “Trust”) MONEY MARKET INVESTMENTS (the “Portfolio”) SUPPLEMENT DATED OCTOBER 8, 2008 TO THE PROSPECTUS DATED JANUARY 2, 2008 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus and Statement of Additional Information. Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus or Statement of Additional Information (“SAI”). U.S. Department of Treasury’s Temporary Guarantee Program for Money Market Funds The Portfolio has filed a Guarantee Agreement with the United States Department of the Treasury (“Treasury”) to participate in the Treasury’s Temporary Guarantee Program for Money Market Funds (“Program”).The Portfolio’s participation in the Program is not certain until the Guarantee Agreement is reviewed and accepted by the Treasury, which is expected to take up to 14 days. Under the Program, the Treasury will guarantee the share price of shares of the Portfolio held by shareholders as of September 19, 2008, at $1.00 per share if the Portfolio’s net asset value per share falls below $0.995 (a “Guarantee Event”) and the Portfolio liquidates.Recovery under the Program is subject to certain conditions and limitations, including the following: (1) for shareholders of the Portfolio, the Program provides a guarantee for the lesser of (a) the number of Portfolio Shares owned by the shareholder at the close of business on September 19, 2008, or (b) the number of Portfolio Shares owned by the shareholder on the date of a Guarantee Event; (2) the total amount of coverage available for all participants in the Program is limited to the amount of funds available under the Federal Exchange Stabilization Portfolio at the time of a Guarantee Event (currently approximately $50 billion); and (3) in order to recover, a Guarantee Event must occur during the term of the Program. Portfolio Shares acquired by investors after September 19, 2008, that increase the number of Portfolio Shares the investor held at the close of business on September 19, 2008, are not eligible for protection under the Program.In addition, Portfolio Shares acquired by investors who did not hold Portfolio Shares at the close of business on September 19, 2008, are not eligible for protection under the Program. The
